                                            Case 2:20-cv-00686-MWF-SK Document 14 Filed 12/23/20 Page 1 of 1 Page ID #:94



                                                 PRINDLE, GOETZ, BARNES & REINHOLTZ LLP
                                             1   R. Derek Classen, Esq. (Bar No. 162805)
                                                 310 Golden Shore, Fourth Floor                                          JS-6
                                             2   Long Beach, California 90802
                                                 Telephone: (562) 436-3946
                                             3   Facsimile: (562) 495-0564
                                                 dclassen@prindlelaw.com
                                             4   TARG-0468
                                                 Attorneys for Defendant, TARGET CORPORATION
                                             5

                                             6                              UNITED STATES DISTRICT COURT
                                             7           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                                             8
                                                 YVETTE BENAVIDES, an individual,              CASE NO.: 2:20-CV-00686 MWF (SKx)
                                             9
   OF




                                                               Plaintiff,                      ORDER TO REMAND
   PRINDLE, GOETZ, BARNES & REINHOLTZ LLP
 ERROR! MAIN DOCUMENT ONLY.LAW OFFICES




                                            10                                                 CASE TO STATE COURT
                                                 v.
                                            11
                                                 TARGET CORPORATION, a business
                                            12   entity, and Does 1 through 100,
                                                 inclusive,
                                            13
                                                               Defendants.
                                            14

                                            15

                                            16
                                                         Based upon the stipulation of the parties that the Plaintiff will not seek in excess
                                            17
                                                 of $75,000 at trial, the case is hereby remanded to State Court for the State of
                                            18
                                                 California, County of Los Angeles, Central District.
                                            19

                                            20           IT IS SO ORDERED:
                                            21
                                                 Dated: December 23, 2020                 _______________________________
                                            22                                            HON. MICHAELW. FITZGERALD
                                            23                                            United States District Judge
                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                               1
                                                                                                   ORDER TO REMAND CASE TO STATE COURT
RDC/TARGET/BENAVIDES/PLEADINGS/Stip_Value_Order
